Case 1:20-cv-00565-TFM-MU Document 42 Filed 08/20/21 Page 1 of 1                            PageID #: 467




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

  MARCUS O. TAITE,                                    )
                                                      )
          Petitioner,                                 )
                                                      )
  vs.                                                 )   CIV. ACT. 1:20-cv-565-TFM-MU
                                                      )
  WARDEN JIMMY THOMAS, et al.,                        )
                                                      )
          Respondents.                                )

                                              JUDGMENT

         In accordance with the Memorandum Opinion and Order entered on this same date, it is

 ORDERED, ADJUDGED, and DECREED that Marcus O. Taite’s habeas corpus petition, filed

 pursuant to 28 U.S.C. § 2254 is DISMISSED without prejudice. Further the Court determines

 that Petitioner is not entitled to a Certificate of Appealability and, therefore, is not entitled to appeal

 in forma pauperis.

         The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

 Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

         DONE and ORDERED this 20th day of August, 2021.

                                                  /s/Terry F. Moorer
                                                  TERRY F. MOORER
                                                  UNITED STATES DISTRICT JUDGE




                                                Page 1 of 1
